Citation Nr: 0000705	
Decision Date: 01/10/00    Archive Date: 01/19/00

DOCKET NO.  98-20 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for a liver transplant.


REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from November 1972 to November 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran testified at a Video 
Conference hearing before a member of the Board in November 
1999.


FINDINGS OF FACT

There is no competent medical evidence of a nexus between the 
veteran's currently diagnosed hepatitis and service.


CONCLUSION OF LAW

The claim of service connection for a liver transplant is not 
well-grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the veteran contends that he has the hepatitis 
virus to which he was exposed during service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).  

The threshold question which the Board must address in this 
case is whether the appellant has presented a well-grounded 
claim.  A well-grounded claim is one which is plausible.  If 
he has not, the claim must fail and there is no further duty 
to assist in the development of the claim.  38 U.S.C.A. 
§ 5107 (West 1991); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit, in its 
decision in Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).  
That decision upheld the earlier decision of the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (hereinafter "the Court") which made clear that it 
would be error for the Board to proceed to the merits of a 
claim which is not well grounded.  Epps v. Brown, 9 Vet. 
App. 341 (1996).  The United States Supreme Court declined to 
review that case.  Epps v. West, 118 S. Ct. 2348 (1998).

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well-grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three prong test which established whether a claim 
is well-grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well-
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that he was exposed to 
the hepatitis virus during service, this assertion does not 
make the claim well-grounded if there is no competent medical 
evidence of record of a nexus between any disability in 
service and his alleged current disability.  See Savage v. 
Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 Vet. App. 
at 387 (1995) (lay evidence of continuity of symptomatology 
does not satisfy the requirement of competent medical 
evidence showing a nexus between the current condition and 
service).  As such, the Board will review the record to 
assess whether all three of the criteria of Caluza are met 
and the veteran's assertions are supported by the evidence of 
record.

The service medical records indicate that the veteran had 
contact with a viral hepatitis patient in May 1974.  There is 
no record of treatment for hepatitis in service, and the 
veteran's discharge examination is negative for any findings 
or diagnosis of hepatitis.

The veteran's post-service medical records show that the 
veteran underwent a liver transplant in 1995 for hepatitis C 
infection.  The veteran had a recurrence of hepatitis C and 
cirrhosis, and required a subsequent transplant in 1998.  The 
veteran's physician, James F. Trotter, M.D. sent a statement 
to the RO in October 1998 regarding the veteran's medical 
history of hepatitis.  Specifically, Dr. Trotter stated that 
the veteran had been treated for several years at Duke 
University for hepatitis C.  Dr. Trotter stated that he did 
not know how the veteran contracted the hepatitis virus.  The 
veteran did not have any of the known risk factors such as a 
history of blood transfusions or intravenous drug use.  Dr. 
Trotter indicated that according to the natural course of the 
disease process, the veteran probably contracted it twenty to 
thirty years prior to progressing to cirrhosis.  The 
veteran's first liver biopsy at Duke was performed in 
September 1993, at which time cirrhosis was revealed.

In March 1999, the RO requested a medical opinion from the 
Chief Medical Officer at the Winston-Salem VA Medical 
Center's outpatient clinic.  Specifically, the Chief Medical 
Officer was asked to provide a medical opinion as to whether 
the veteran's current liver problems, in include liver 
transplant, could be related "without speculation" to his 
contact with a viral hepatitis patient in 1974 while he was 
in service.  In an April 1999 response, the Coordinator of 
Administrative Medicine at the Winston-Salem VA Medical 
Center stated that the veteran's C-File was reviewed, and 
although he agreed with Dr. Trotter's comments of October 
1998, it nonetheless, could not be stated, without 
speculation, that the veteran's present condition is the 
result of his exposure to a case of viral hepatitis in 1974.

In support of his claim for service connection, the veteran 
submitted evidence regarding the hepatitis virus, generally, 
as well as documents referring to well-grounded claims for 
hepatitis.  The Board notes that the veteran did not submit 
any additional medical evidence specific to his 
case/disability.

The veteran testified before a member of the Board via video 
conference in November 1999.  At that time, the veteran 
testified that he was quarantined for a week as a result of a 
hepatitis outbreak during service in 1974.  The veteran 
testified that he shared razor blades, C-rations and other 
personal items with other soldiers in the field.  The veteran 
testified that he did not have any surgery in service, nor 
did he have any type of a blood transfusion.  The veteran was 
not an intravenous drug user.  The veteran also testified 
that he first learned of his cirrhosis of the liver in 1991.  
The veteran testified that he did not serve in Vietnam, but 
rather served overseas in the European theater.  The Board 
notes, however, that according to the veteran's Form DD-214, 
he did not have any foreign or sea service.

In sum, the service medical records showed that the veteran 
was in contact with viral hepatitis, but there is no 
indication that he contracted hepatitis in service.  His 
post-service medical records clearly show that the veteran's 
current liver disability, to include cirrhosis and hepatitis 
C had its onset after the veteran's discharge from service.  
Although the veteran's liver transplant surgeon indicated 
that the veteran may have contracted the hepatitis virus 20 
to 30 years prior to progressing to cirrhosis based on the 
natural course of the disease generally, there is no medical 
evidence specific to the veteran which would suggest that his 
current disability is related to service.  Moreover, the 
April 1999 VA medical opinion indicated that it could not be 
stated, without speculation, that the veteran's present 
condition was the result of his exposure to a case of viral 
hepatitis in 1974.  Although there is some evidence 
containing a general discussion regarding the etiology of 
hepatitis, there is no medical evidence, specific to the 
veteran,  showing that there is any relationship whatsoever 
between the veteran's service and his two liver transplants, 
diagnosed hepatitis, and/or cirrhosis.  Thus, as there is no 
competent medical evidence establishing a nexus between the 
current diagnosis of hepatitis and service, all of the 
criteria of Caluza have not been met.  As such, the claim for 
service connection for a liver transplant is not well-
grounded.  

Since the veteran's claim is not well-grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Grivois v. 
Brown, 6 Vet. App. 136 (1994).  

In claims that are not well-grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.



ORDER

The appeal as to the issue of entitlement to service 
connection for a liver transplant is denied as not well-
grounded.



		
	LAWRENCE M. SULLIVAN 
	Member, Board of Veterans' Appeals



 

